                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


KERMIT TY POULSON,                               CV 18-160-M-DLC-JCL

                     Plaintiff,                      JUDGMENT

 vs.

SHALEESHA KARPYAK, aka
“Song Ferrari,”

                     Defendant.

       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that this action is dismissed without
prejudice.

       Dated this 29th day of November, 2018.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ N. Stephens
                                  N. Stephens, Deputy Clerk
